Citation Nr: 1811854	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neurological disability of the right lower extremity.

2. Entitlement to service connection for a neurological disability of the left lower extremity.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to July 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  The Board notes that at the September 2017 hearing, the Veteran requested and was granted 60 additional days to obtain an independent medical assessment and opinion addressing his disability.  The sixty days have expired, and the Veteran has not submitted any new evidence.  
 
Also at the September 2017 hearing, the Veteran appeared to raise the issue of entitlement to TDIU, as well as entitlement to service connection for a neurological disability affecting his upper extremities.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for left and right lower extremity neurological disabilities.  He indicated in a November 2012 notice of disagreement that he has been diagnosed with chronic proximal S1 demyelination of the left and right lower extremities; and testified at a September 2017 hearing that his paralysis is due to his service-connected back and bilateral foot disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

The Veteran is service connected for the following: adjustment disorder with anxiety; degenerative and old compression deformities, lower thoracic region and mild degenerative changes with anterior and lateral osteophytes, lumbar spine (claimed as back condition); and left and right foot spurs at the Achilles insertion, plantar fascial fibroma, and bipartite tibial sesamoid bone (claimed as bilateral foot condition).

The Veteran was afforded a spine VA examination in May 2012.  In addition to examining the Veteran's back, the examiner indicated the following symptomatology: decreased sensation to light touch on the right and left thighs and knees, lower legs/ankles and feet/toes; moderate intermittent pain in the right and left lower extremities; mild paresthesias and/or dysesthesias to the right and left lower extremities; and mild numbness to the right and left lower extremities.  The examiner opined against a causal relationship between a current lower extremity neurological disability and the Veteran's spine disability because the EMG showed only "soft findings" of bilateral denervation.  No opinion addressing a relationship to the Veteran's foot disability, if any, is on file.  

As the Veteran has provided recent testimony of increased bilateral lower extremity neurological symptomatology, affecting him both when he sits and stands, and because the May 2012 VA examination suggests nerve symptoms are present, but does not fully explain why these symptoms are not attributable to a neurological disability related to the back or feet, the Board finds that on remand, the Veteran should be scheduled for appropriate examination to assess his nature of any current disability or disabilities, and their relationship, if any, to his back or foot disorders.   


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2. After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination or examinations to assess the nature and cause of his claimed lower extremity neurological disabilities.   The claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his symptoms.  

Following examination of the Veteran and a review of the claims file, the examiner should respond to each of the following:

(a) Does the Veteran have a current neurological disability of the right or left lower extremity?  If so, is it at least as likely as not (50 percent probability or greater) that his peripheral neuropathy had its onset in, or is otherwise related to his period of active duty service?   

(b) Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that any neurological disability of the right or left lower extremity was caused or aggravated beyond its natural progression by his service-connected back condition and/or his service-connected bilateral foot disability.  The opinion must address both causation and aggravation, as these are two separate inquiries.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.  

3. After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


